       Case 4:19-cv-01234 Document 1 Filed on 04/04/19 in TXSD Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 ROSLYN YORK and JANIE LOPEZ,                   §
 Plaintiffs,                                    §
                                                §
                                                §
 vs.                                            §     CIVIL ACTION NO. ____________
                                                §     Jury Demanded
 TEXAS HEALTH SCHOOL, L.P.                      §
 d/b/a TEXAS HEALTH SCHOOL                      §
 Defendant.                                     §


                            PLAINTIFFS’ ORIGINAL COMPLAINT


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       NOW COMES, Roslyn York and Janie Lopez, individually, and files this Plaintiffs’

Original Complaint.

                                        A. SUMMARY

       1.      There is a proceeding against Defendant for violating the overtime pay provisions

of the Fair Labor Standards Act of 1938, 29 U.S.C. §201 et. seq. (or “FLSA”). Defendant

employed the Plaintiffs. Defendant failed to pay Plaintiffs overtime as required by the Fair Labor

Standards Act (“FLSA”).

       The Plaintiffs regularly worked in excess of 40 hours per work week. The failure to pay

the Plaintiffs at one-and-one half times their hourly rate for hours over forty in a workweek is a

plain, simple violation of the FLSA.

       For these reasons, Plaintiffs seek unpaid wages, liquidated damages, attorney fees, and all

other relief permitted.

                                          B. PARTIES


                                          Page 1 of 5
      Case 4:19-cv-01234 Document 1 Filed on 04/04/19 in TXSD Page 2 of 5



       2.      Plaintiff Roslyn York is an individual and a resident of the state of Texas.

Plaintiff Roslyn York brings this action on behalf of herself. Plaintiff Roslyn York worked as an

Admissions Representative for Texas Health School, located at 11211 Katy Freeway, Houston,

Texas 77079. Plaintiff Roslyn York was a former employee of Defendant who was paid by the

hour and within the last three years worked more than forty hours in a workweek but was not

paid overtime wages.

       3.      Plaintiff Janie Lopez is an individual and a resident of the state of Texas. Plaintiff

Janie Lopez brings this action on behalf of herself. Plaintiff Janie Lopez worked as a Financial

Aid Representative for Texas Health School, located at 11211 Katy Freeway, Houston, Texas

77079. Plaintiff Janie Lopez was a former employee of Defendant who was paid by the hour and

within the last three years worked more than forty hours in a workweek but was not paid

overtime wages.

       4.      Defendant, Texas Health School, L.P. d/b/a Texas Health School is a Texas

limited partnership, conducting business in Texas. Defendant constitutes an “employer” within

the meaning of 29 U.S.C. §203(d). Defendant may be served with summons by serving its

registered agent: Scholastic Learning Center, Inc., David B. Hawk, President 11211 Freeway,

Houston, Texas 77079.

                                      C. JURISDICTION

       5.      The court has federal question jurisdiction, 28 U.S.C. §1331, over Plaintiff’s

claims of unpaid overtime, because these actions arise under federal law, via the Fair Labor

Standards Act of 1938, 29 U.S.C. §201 et seq. Venue is proper because a substantial part of the

events or omissions giving rise to the claim occurred in her District, and Defendants are subject

to personal jurisdiction in Texas.


                                           Page 2 of 5
      Case 4:19-cv-01234 Document 1 Filed on 04/04/19 in TXSD Page 3 of 5



                                           D. FACTS

       6.       Plaintiff Roslyn York is a former employee of Defendant. Plaintiff was hired by

Defendant as an Admission Representative to assist with the enrollment of the students. During

her employment, Plaintiff Roslyn York regularly worked 40 – 48 hours of overtime each week.

At all time relevant, Plaintiff Roslyn York was a non-exempt employee pursuant to the FLSA.

At all times, relevant to her lawsuit, the Plaintiff Roslyn York’s responsibilities included

communicating with students, reviewing student files, ensuring student enrollment, conducting

open houses, and assist with marketing. At Defendant’s direction, and for the benefit of

Defendant, Plaintiff regularly worked in excess of 40 hours per work week. Defendant did not

compensate Plaintiff, Roslyn York for all the overtime and regular time wages she was owed.

       7.       Plaintiff Janie Lopez is a former employee of Defendant. Plaintiff was hired by

Defendant as an Financial Aid Representative to assist with the enrollment of the students.

During her employment, Plaintiff Roslyn York regularly worked 40 – 48 hours of overtime each

week. At all time relevant, Plaintiff Janie Lopez was a non-exempt employee pursuant to the

FLSA. At all times, relevant to her lawsuit, the Plaintiff Janie Lopez’s responsibilities included

assisting students with financial aid applications, reviewing student files, educating students on

financial aid, conducting open houses, and assist with marketing. At Defendant’s direction, and

for the benefit of Defendant, Plaintiff regularly worked in excess of 40 hours per work week.

Defendant did not compensate Plaintiff, Janie Lopez for all the overtime and regular time wages

she was owed.

                E. COUNT 1: VIOLATION OF FLSA: UNPAID OVERTIME

       8.       As illustrated above, Defendant maintained a practice of requiring Plaintiffs,

nonexempt employees, to work more than 40 hours per workweek. For failing to pay Plaintiffs


                                          Page 3 of 5
       Case 4:19-cv-01234 Document 1 Filed on 04/04/19 in TXSD Page 4 of 5



for corresponding earned overtime, Defendant violated the provision of the federal Fair Labor

Standards Act, 29 U.S.C. §201 et seq. As a result of the unlawful practices, Plaintiffs suffered a

loss of wages.

        9.       All conditions precedent to the filing of this suit has been satisfied.

                                      G. JURY TRIAL DEMANDED

        10.      Plaintiffs assert their rights under the Seventh Amendment to the U.S.

Constitution and demand, in accordance with Federal Rule of Civil Procedure 38, a trial by jury

on all issues.

                                    H. PRAYER FOR RELIEF

        11.      For the above reasons, Plaintiffs seek judgment against Defendant for the

following:

                 a. Judgment against Defendants for an amount equal to Plaintiffs’ unpaid back

                 wages at the applicable overtime rate for each hour worked over forty, 29 U.S.C.

                 §216(b);

                 b. An equal amount to the wage damages as liquidated damages, 29 U.S.C.

                 §216(b) and/or prejudgment interest;

                 c. Application of the three-year statute of limitations for willful FLSA violations,

                 29 U.S.C. §255(a);

                 d. Attorney's fees and costs of suit pursuant to 29 U.S.C. §216(b); and

                 e. All other relief the court deems necessary and appropriate.




                                              Page 4 of 5
Case 4:19-cv-01234 Document 1 Filed on 04/04/19 in TXSD Page 5 of 5



                              Respectfully submitted,



                           By: /s/Shelly M. Davis-Smith
                               Shelly M. Davis-Smith
                               SBN: 2405487
                               Federal ID: 629020
                               3100 Richmond Ave., Ste. 480
                               Houston, TX 77098
                               Phone (713) 349-9299
                               Fax (713) 349-9244
                               Email: SMS@davis-smithlaw.com
                               Attorney for Plaintiff




                            Page 5 of 5
